Title: From Thomas Jefferson to Barré, 11 July 1785
From: Jefferson, Thomas
To: Barré, Jean Baptiste Henri



Sir
Paris July 11. 1785.

I have this moment received your letter of the 28th. of June and will have the copy of Genl. Washington’s picture taken for Mr. Thevenot as soon as I receive an answer to my letter from  America. I have reason to expect it by the first or second packet. I have no hesitation in pronouncing Wright’s drawing to be a better likeness of the General than Peale’s. I thank you for your friendly dispositions as well to myself as my country. I think it of great importance to both nations that the present cordial harmony should be cultivated. Late occurrences in America prove it to be strong there, and I have no reason to doubt it here.
I am with great respect Sir Your most obedient humble servt.,

Th: Jefferson

